Title: From George Washington to Jean Holker, 17 August 1779
From: Washington, George
To: Holker, Jean


        
          Sir.
          Head Quarters west-point 17th Augt 1779.
        
        I feel myself honored in your polite communication of the 10th instant. The news it brings and that which I promise myself from the arms of the Count D’Estaing gives me the highest pleasure. Whilst in a victorious career of the armies of our ally, in different quarters of the world, we anticipate a reign of happiness and glory to the French nation, and tranquility and peace to America.
        When to the exertions, and resources of these States, we add the power and the wealth of the great house of Bourbon, it is difficult to conceive what policy could direct the court of England to a longer continuance of the war. She is already much exhausted in men, and money, and resources hence we might suppose, that she cannot long resist, alone, the force which is combined against her. She may have Northern assistance in view, which is the only rational solution of her obstinacy. This however may not be the case; nor will she be the first example of a people, losing all eminence in the scale of nations, by pursuing false measures, and vainly trusting to themselves. With great respect & esteem I am Sir your most obedient and very hble servt.
      